EXHIBIT 10.1

 

FOURTH MODIFICATION AGREEMENT

 

THIS FOURTH MODIFICATION AGREEMENT (this "Agreement") is made effective as of
October 7, 2015, by and among (a) TESSCO TECHNOLOGIES INCORPORATED, a Delaware
corporation (“TESSCO”), TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation,
TESSCO COMMUNICATIONS INCORPORATED, a Delaware corporation, WIRELESS SOLUTIONS
INCORPORATED, a Maryland corporation, and TESSCO BUSINESS SERVICES, LLC, a
Delaware limited liability company, TESSCO INTEGRATED SOLUTIONS, LLC, a Delaware
limited liability company, and GW SERVICE SOLUTIONS, INC, a Delaware corporation
(all of the aforementioned entities, including TESSCO, being hereinafter called
collectively the “2006 Existing Borrowers”); (b) TCPM INC., a Delaware
corporation (the “2011 Additional Borrower”) (the 2006 Existing Borrowers and
the 2011 Additional Borrower being hereinafter called collectively the
“Borrowers”); (c) TESSCO INCORPORATED, a Delaware corporation (the “Guarantor”)
(d) the Lenders who are or may become a party to this Agreement;  (e) WELLS
FARGO BANK, NATIONAL ASSOCIATION (successor to WACHOVIA BANK, NATIONAL
ASSOCIATION) as Administrative Agent for the Lenders, and (f) SUNTRUST BANK, as
Arrangement Agent (the Administrative Agent and the Arrangement Agent are
collectively referred to herein as the “Agents”).

 

RECITALS

 

Pursuant to a Credit Agreement dated as of June 30, 2004 by and among TESSCO,
Cartwright Communications Company, a Delaware corporation (“Cartwright”), TESSCO
Service Solutions, Inc., TESSCO Communications Incorporated, Wireless Solutions
Incorporated, TESSCO Business Solutions, LLC, (all of the aforementioned
entities being hereinafter called collectively the “Original Borrowers”), the
Lenders named therein, the Administrative Agent and the Arrangement Agent (as
the same may from time to time be amended, restated, supplemented, or otherwise
modified, the “Credit Agreement”), the Lenders agreed to make available to the
Original Borrowers a term loan in the principal amount of $4,500,000 (the
“Loan”).  The Original Borrowers’ obligation to repay the Loan with interest is
evidenced by a Term Note dated June 30, 2004 from the Original Borrowers made
payable to the Lenders in the principal amount of the Loan (as the same may from
time to time be amended, restated, supplemented, or otherwise modified, the
“Note”).

 

On March 22, 2006, with the prior consent of the Agents and Lenders, Cartwright
entered into an Agreement and Plan of Merger with TESSCO Incorporated, pursuant
to which, Cartwright merged with and into TESSCO Incorporated, and TESSCO
Incorporated became the survivor of such merger.

 

The Credit Agreement was amended by a Joinder, Assumption, Ratification and
Modification Agreement dated as of August 29, 2006, by and among the Existing
Borrowers, TESSCO Supply Chain Services, LLC, a Delaware limited liability
company, TESSCO Product Solutions, LLC, a Delaware limited liability company,
TESSCO Integrated Solutions, LP, then a Delaware limited partnership, and GW
Service Solutions, Inc., a Delaware corporation, the Lenders named therein, and
the Agents (the “First Amendment”), whereby the Lenders and the Agents permitted
TESSCO Supply Chain Services, LLC, TESSCO Product Solutions, LLC, TESSCO
Integrated Solutions, LP, and GW Service Solutions, Inc. to jointly and
severally assume the obligations under the Loan Documents, and modify certain
other terms and conditions of the Loan Documents. 

 

The 2006 Existing Borrowers, TESSCO Supply Chain Services, LLC, TESSCO Product
Solutions, LLC, TESSCO Integrated Solutions, LP, and the Guarantor subsequently
requested that the Lenders and the Agents make certain modifications to the
Credit Agreement, and the Lenders and the Agents agreed to do so, subject to and
upon the terms and conditions of a Second Amendment dated as of May 31, 2007
(the “Second Amendment”).

 



 

--------------------------------------------------------------------------------

 



With the knowledge and consent of the Lenders, certain previously existing
borrowers engaged in an internal restructuring (the “Internal Restructuring”)
which resulted in TESSCO Integrated Solutions, L.P., a Delaware limited
partnership, being converted into a Delaware limited liability company, now
known as TESSCO Integrated Solutions, LLC, and pursuant to which TESSCO Supply
Chain Services, LLC and TESSCO Product Solutions, LLC, each a Delaware limited
liability company, each merged into TESSCO Service Solutions, Inc., a Delaware
corporation, thereby terminating the existence of the two limited liability
companies.

 

As used herein, the term "Loan Documents" means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Loan.

 

The 2006 Existing Borrowers and the Guarantor subsequently notified Lenders of
the formation of the 2011 Additional Borrower and requested that the Lenders and
the Agents (a) permit the 2011 Additional Borrower to assume, jointly and
severally, with the 2006 Existing Borrowers the obligations of the 2006 Existing
Borrowers under the Loan Documents  and (b) agree to amend certain other terms
and conditions of the Credit Agreement and the other Loan Documents, and the
Lenders and the Agents agreed to do so, subject to and upon the terms and
conditions  of a Joinder, Assumption, Ratification and Third Modification
Agreement dated as of July 1, 2011 (the “Third Modification”).

 

The current principal balance of the Loan is $1,968,750. The Borrowers and the
Guarantor (collectively the “Obligors” have now requested that the Lenders
extend the maturity of the Loan, and the Lenders and the Agents have agreed to
do so, subject to and upon the terms and conditions hereinafter set forth.

 

AGREEMENTS

 

Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.Recitals; Defined Terms.  The parties hereto acknowledge that the above
Recitals are true and correct and agree that the same are incorporated
herein.  Unless the context clearly indicates otherwise, each term used in this
Agreement which is defined in the Recitals shall have the meaning given to such
term in the Recitals, and each capitalized term used herein which is not
otherwise defined herein shall have the meaning given to such term in the Credit
Agreement.

 

2.Amendments to Note.

 

(a)Effective as of the Effective Date, Section 3 of the Note is hereby deleted,
and the following is hereby inserted in lieu thereof:

 

“3.        Repayment.  The Borrowers shall repay the principal of any interest
on this Note as follows:

 

(a)Commencing on August 1, 2004, and on the first day of each month thereafter
until this Note is repaid in full, the Borrower shall make consecutive monthly
payments of  accrued and unpaid interest.

 

(b)Commencing on August 1, 2004, and continuing on the same day of each month
thereafter, up to and including October 1, 2020, the Borrower shall make one
hundred ninety-five (195) consecutive monthly payments of



--------------------------------------------------------------------------------

 



principal. The first one hundred ninety-four (194) such payments shall each be
in the amount of $18,750, and the final payment, due on October 1, 2020 shall be
in an amount equal to the unpaid principal balance of this Note.

 

(c)If not sooner paid, the entire unpaid principal balance of the Loan, and all
accrued and unpaid interest thereon, shall be due and payable on October 1,
2020.”

 

3.Representations and Warranties.  In order to induce the Lenders and the Agents
to enter into this Agreement, the Obligors  represent and warrant to the Lenders
and the Agents that as of the date hereof (a) no Event of Default exists under
the provisions of the Loan Documents, (b) except as to matters of which the
Obligors have advised the Administrative Agent in a writing and which have been
acknowledged by the Administrative Agent, all of the representations and
warranties of the Obligors in the Loan Documents are true and correct on the
date hereof as if the same were made on the date hereof (provided that any
representation or warranty that speaks “as of the Closing Date” or as of any
other specific date shall continue to speak as of such date, notwithstanding),
(c) no material adverse change has occurred in the business, financial
condition, prospects or operations of the Obligors since the date of the most
recent financial statement of the Obligors furnished to the Lenders and the
Agents in accordance with the provisions of the Loan Documents, and (d) this
Agreement constitutes the legal, valid and binding obligation of the Obligors,
jointly and severally enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.  If any of the foregoing representations and warranties
shall prove to be false, incorrect or misleading in any material respect, the
Lenders and the Agents may, in their absolute and sole discretion, declare that
a default has occurred and exists under the provisions of the Loan Documents,
and the Lenders and the Agents shall be entitled to all of the rights and
remedies set forth in the Loan Documents as the result of the occurrence of such
default.

 

4.Ratification and No Novation.  The Obligors hereby ratify and confirm all of
their obligations, liabilities and indebtedness under the provisions of the
Credit Agreement, the Note, and the other Loan Documents, as the same may be
amended and modified by this Agreement.  The Lenders, the Agents, and the
Obligors agree that it is their intention that nothing herein shall be construed
to extinguish, release or discharge or constitute, create or effect a novation
of, or an agreement to extinguish any of the obligations, indebtedness and
liabilities of the Obligors or any other party under the provisions of the Loan
Documents.  The Obligors agree that all of the provisions of the Credit
Agreement and the other Loan Documents shall remain and continue in full force
and effect as the same may be modified and amended by this Agreement.  In the
event of any conflict between the provisions of this Agreement and the
provisions of the Loan Documents, the provisions of this Agreement shall
control.

 

5.Fees, Costs and Expenses.  The Borrowers shall pay to the Agents and the
Lenders (a) on the date hereof an extension fee in the amount of $9,843.75 to be
shared pro-rata by the Lenders, and (b) on demand all costs and expenses both
now and hereafter paid or incurred with respect to the preparation, negotiation,
execution, administration and enforcement of this Agreement and all documents
related thereto, including, without limitation, reasonable attorney's fees and
expenses, recording costs and costs of record searches.

 

6.Applicable Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Maryland.

 







--------------------------------------------------------------------------------

 



 

7.Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Lenders, the Agents, and the Borrowers, and their respective successors
and assigns.

 

 

[Remainder of Page Intentionally Left Blank]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed and sealed, the day and year first above written.

 

 

 

 

 

WITNESS:

 

BORROWERS:

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED

 

 

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

 

TESSCO BUSINESS SERVICES, LLC

 

 

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LLC

 

 

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

GW SERVICE SOLUTIONS, INC.

 

 

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

 

TCPM INC.

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

[signatures continue]

 







--------------------------------------------------------------------------------

 



 

 

 

 

GUARANTOR:

 

 

 

 

TESSCO INCORPORATED

 

 

   /s/

By:

/s/ Robert B. Barnhill, Jr. (Seal)

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (successor to WACHOVIA BANK, NATIONAL
ASSOCIATION)

 

 

   /s/

By:

/s/ David R. Cahouet (Seal)

 

 

David R. Cahouet

 

 

Senior Vice President

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

   /s/

By:

/s/ Daniel L. Nichols (Seal)

 

 

Daniel L. Nichols

 

 

Vice President

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

WELLS FARGO BANK,  NATIONAL ASSOCIATION (successor to WACHOVIA BANK, NATIONAL
ASSOCIATION)

 

 

 

   /s/

By:

/s/ David R. Cahouet (Seal)

 

 

David R. Cahouet

 

 

Senior Vice President

 

 

 

 

 

 

 

ARRANGEMENT AGENT:

 

 

 

 

SUNTRUST BANK

   /s/

By:

/s/ Daniel L. Nichols (Seal)

 

 

Daniel L. Nichols

 

 

Vice President

 

 

 

 



--------------------------------------------------------------------------------